PER CURIAM.
This is an appeal from an order granting appellee’s motion for summary judgment and denying appellant’s motion for summary judgment. Upon considering the record, the briefs, the order appealed from and the oral arguments of counsel, we find that there were unresolved material issues of fact as to whether or not appellee and Robert Mann agreed that Robert Mann would put together or produce any group to purchase the property or that he himself would be one of a group of persons who would purchase the property.
Reversed and remanded for further proceedings.
BOYER, C. J., and McCORD and MILLS, JJ., concur.